The motion court properly found the lease amendment unambiguous, and therefore correctly refused to consider extrinsic evidence of a prior agreement or the parties’ post-amendment course of performance (see Chelsea Piers L.P. v Hudson Riv. Park Trust, 106 AD3d 410, 412 [1st Dept 2013]) and correctly declined to construe the amendment against the drafter (see Schron v Troutman Sanders LLP, 97 AD3d 87, 93 [1st Dept 2012], affd 20 NY3d 430 [2013]). The tenant’s “limited” right to renew its lease was properly understood as an alternative to the landlord’s right to reject the renewal notice if, at the expiration of the lease, the landlord decided to combine the tenant’s premises with the adjacent vacant space.
We have considered plaintiffs additional arguments, including those raised for the first time in its appellate reply brief, and find them unavailing. Concur — Mazzarelli, J.P., Friedman, Renwick, Moskowitz and Richter, JJ.